Citation Nr: 0016641	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of both shoulders and the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
beriberi.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Francisco, 
California.  Subsequently, in 1994, the veteran's case was 
transferred to the RO in Oakland, California.  The veteran 
served from February 1941 to April 1949, including verified 
periods of active service from February 1941 to August 1942, 
March 1945 to June 1946, and August 1946 to April 1949.  He 
also had a period as a prisoner of war (POW) of the Japanese 
government from April 1942 to August 1942. 

The Board notes that, in a July 1998 rating decision, the 
veteran was denied service connection for diabetes, and in 
August 1998, he submitted a Notice of Disagreement with 
respect to this denial.  In September 1998, the RO issued the 
required Statement of the Case (SOC) regarding this issue.  
However, the record contains a December 1998 VA form 119 
(Report of Contact) which indicates the veteran desired to 
withdraw his claim of service connection for diabetes.  As 
such, the veteran's claim has been withdrawn.  See 38 C.F.R. 
§ 20.204 (1999).

In addition, the Board notes that, in a January 1995 VA form 
9 (Appeal to Board of Veterans' Appeals), the veteran 
requested a hearing before a traveling member of the Board.  
However, the record contains evidence showing that the 
veteran no longer desired to have such hearing, as per a 
November 1999 statement.  As the record does not contain 
further indication that the veteran or his representative 
have submitted additional requests that the veteran be 
scheduled for a travel Board hearing, such request is 
withdrawn.  See 38 C.F.R. § 20.704(e) (1999).

Furthermore, the Board notes that, in an August 1987 Board 
decision, the Board denied the veteran service connection for 
beriberi and hypertension.  Subsequently, in a November 1991 
rating decision and in a June 1992 SOC, the RO found that the 
veteran had not submitted new and material evidence which 
would allow a reopening of his claims.  However, in a 
November 1999 Supplemental Statement of the Case, the RO 
found that service connection for beriberi and hypertension 
had not been established, without making a determination as 
to whether new and material evidence had been submitted to 
reopen the previously denied claims.  Nevertheless, the Board 
is required to determine whether new and material evidence 
has been submitted subsequent to the August 1987 Board 
decision.  See Barnett v. Brown, 83 F.3d. 1380 (Fed Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  And, 
consequently, the Board will address the issues as set forth 
on the title page of this decision.  


FINDINGS OF FACT

1.  The evidence does not show a diagnosis of traumatic 
arthritis of both shoulders and the right foot, and 
arthritis, traumatic or otherwise, did not become manifest to 
a compensable degree within one year of the veteran's 
discharge.

2.  There is no medical evidence that establishes a causal 
nexus between the claimed traumatic arthritis of both 
shoulders and the right foot and the veteran's military 
service.

3.  In an August 1987 Board decision, the veteran was denied 
service connection for beriberi and hypertension; this 
decision is final.

4.  The evidence associated with the claims folders since the 
August 1987 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.

5.  There is medical evidence that indicates the veteran's 
current diagnosis of status post beriberi is related to his 
period as a POW.

6.  Hypertension did not become manifest to a compensable 
degree within one year of the veteran's discharge from 
service, and there is no medical evidence that establishes a 
causal nexus between the claimed hypertension and the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for traumatic arthritis of both shoulders and the right foot 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The August 1987 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

3.  The veteran has submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
beriberi and hypertension, and the claims are reopened. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156(a) 
(1999).

4.  The veteran diagnosis of status post beriberi is presumed 
to have been incurred during his period as a POW of the 
Japanese government from April 1942 to August 1942.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.309(e) (1999).

5.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless.  The Board finds that the RO has 
undertaken all possible development to obtain the veteran's 
service medical records.  While the absence of the veteran's 
service medical records is clearly not helpful to the 
veteran's claims, the absence of those records does not 
preclude the granting of benefits sought on appeal. 

I.  Service Connection for Traumatic
Arthritis of Both Shoulders and the Right Foot.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain diseases, such as arthritis, if 
they become manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, special presumptions are applicable as 
to former prisoners of war for certain diseases.  The veteran 
was held as a prisoner of war of the Japanese government from 
April 1942 to August 1942.  Where a veteran is: (1) a former 
prisoner of war, and (2) as such was interned or detained for 
more than 30 days, certain chronic diseases, such as post-
traumatic osteoarthritis and beriberi heart disease, which 
includes ischemic heart disease in a former POW who 
experienced localized edema during captivity, shall be 
service connected if manifested to a degree of 10 percent or 
more at any time during the veteran's life.  38 C.F.R. §§ 
3.307, 3.309(e). 

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded). 

In this case, the evidence includes copious medical records 
from the Livermore VA Medical Center (VAMC) dated from 
November 1985 to September 1999, the Martinez VAMC dated from 
November 1990 to July 1992, and the Palo Alto VAMC dated from 
January 1993 to September 1999 describing the treatment the 
veteran has received since the early 1980s for various health 
problems, including but not limited to, arthritis of all 
joints, gouty arthritis, and mild hallux valgus.  

Specifically, the records from the Livermore VAMC include 
December 1985 notations indicating the veteran complained of 
arthritis in all joints, but his examination yielded negative 
results.  In addition, September 1987 notations reveal that, 
upon x-ray examination of the feet, the veteran presented 
evidence of joint space narrowing with small subchondral 
cystic changes and small marginal spurs at the first 
metatarsophalangeal joints with minimal soft tissue swelling 
suggestive of gouty arthritis.  Also, May 1989 notations 
reveal that an x-ray examination of the veteran's left 
shoulder showed some calcification in the capsule.  And, 
March 1993 notations shows the veteran suffered from a 
serious attack of gouty arthritis which prevented him from 
ambulating.

Furthermore, January 1992 and April 1992 notations from the 
Martinez VAMC show the veteran was diagnosed with shoulder 
bursitis and multiple joint arthritis, respectively.  And, 
February and April 1995 notations from the Palo Alto VAMC 
show a diagnosis of recurrent gouty arthritis.

A May 1988 VA examination report notes the veteran complained 
of pain in his shoulders and toes.  But, upon examination, he 
did not present evidence of swelling or inflammation of the 
toes, or of tenderness of the toe joints.  He was suspect for 
gouty arthritis, and his diagnosis was multiple joints most 
likely degenerative arthritis.

A November 1990 VA examination report notes the veteran was 
diagnosed with degenerative arthritis of the back, neck and 
left knee, and with gout in the metatarsophalangeal joints in 
both feet.  The examiner further noted that it was possible 
that suffering from degenerative disease and deficiency 
disease in World War II may have led to early arthritic 
changes.  However, it was more reasonable to assume that 
these changes were developmental and associated more with the 
veteran's aging, diabetes and particularly gout, as evidence 
by x-rays taken of the veteran's feet.  Lastly, a December 
1995 VA examination report contains a diagnosis of hallux 
valgus with minimal spurring, as shows by x-ray evidence.

After a review of the record, the Board finds that the 
evidence does not show the veteran has been diagnosed with 
traumatic arthritis of the shoulders or of the right foot, 
38 C.F.R. § 3.309(c) (1999); or that the evidence shows he 
developed arthritis, traumatic or otherwise, of the shoulders 
or of the right foot to a compensable degree within a one 
year period of his discharge from service, 38 C.F.R. 
§ 3.309(a) (1999).  As such, he is unable to establish a 
well-grounded claim by the use of a legal presumption.  See 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  As a matter of fact, the first evidence of 
arthritis dates back to the early 1980s, as per the medical 
records from the Livermore VAMC.  And, as previously noted, 
the medical evidence does not show that the veteran has been 
diagnosed with traumatic arthritis of the shoulders or right 
foot at any time since his discharge from service to the 
present.

Looking at the claim on a direct basis, the Board 
acknowledges the veteran's discharge documents indicate he 
was awarded the Combat Infantryman Badge (CIB) during his 
service, which shows he engaged in combat against the enemy 
during his period of active service.  Given this, the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of any disease or injury alleged to have 
been incurred during combat.  See 38 U.S.C.A. § 1154(b).  
However, the veteran must still show, via competent medical 
expertise, that there is a nexus between the claimed disorder 
and his period of service.  Caluza, supra; Grottveit, supra; 
Clarkson, supra.  In this regard, the Board finds that the 
veteran has not submitted medical evidence showing that his 
bilateral shoulder and right foot disorders, claimed as 
traumatic arthritis, are related to his active service.  
Specifically, the record does not contain any medical 
evidence suggesting that the veteran is currently diagnosed 
with arthritis, traumatic or otherwise, of the shoulders and 
right foot resulting from his period as a POW or otherwise 
related to his period of service.  As a matter of fact, the 
evidence shows that the veteran's current diagnoses include 
degenerative disease of multiple joints and gouty arthritis, 
which have been deemed more likely associated with the 
veteran's aging and diabetes, as per the November 1990 VA 
examination discussed above.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Thus, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the currently claimed 
traumatic arthritis of both shoulders and right foot, and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Thus, in the absence of competent medical evidence to support 
the claim of service connection for traumatic arthritis of 
both shoulders and the right foot, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991).

II.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claims of Entitlement to Service Connection for Beriberi 
and Hypertension.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.105(a) (1999).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and 
reviewed.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

In this case, in an August 1987 Board decision, the veteran 
was denied service connection for beriberi and hypertension 
as the evidence did not show a current diagnosis of beriberi 
or a link between the claimed hypertension and the veteran's 
service.  At present, as the veteran has attempted to reopen 
his claims of service connection, his case is before the 
Board for appellate review.  However, because the August 1987 
Board decision is deemed to be a final disallowance, the 
appellant's claims may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Since the August 1987 final adjudication, the additional 
evidence in the file which is related to the issues includes 
medical records from the Livermore VAMC dated from late 1987 
to September 1999, the Martinez VAMC dated from November 1990 
to July 1992, the Palo Alto VAMC dated from January 1993 to 
September 1999, and the Parson Hospital dated February 1981.  
These records describe the treatment the veteran has received 
over time for various health problems, including 
hypertension.

Additionally, a July 1992 statement from Dr. Celerino S. 
Pascual indicates that, after the veteran's period as a POW, 
he treated the veteran for dysentery and malaria for various 
years since 1942.  And, a January 1993 statement from Augusto 
A. Camara, M.D., notes he treated the veteran for advanced 
malnutrition, malaria, amoebic dysentery and stress-related 
psychological disorders following his imprisonment as a POW.  
Lastly, an August 1998 VA examination report shows the 
veteran's diagnoses were status post beriberi with 
hypertension and congenital heart failure with concentric 
left ventricular hypertrophy and mild mitral regurgitation.

After a review of the additional evidence submitted 
subsequent to the August 1987 Board decision, the Board finds 
that some of the recently submitted evidence warrants a 
reopening of the veteran's claims in that such evidence was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claims.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claims.  As such, this evidence 
is "new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claims of service 
connection for beriberi and hypertension.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Having reopened the veteran's claims of service connection 
for beriberi and hypertension, the Board turns to the "well 
grounded" analysis required by Winters, Elkins and Hodge.  
As noted above, the veteran must satisfy three elements for 
his claims of service connection to be well grounded.  First, 
there must be competent evidence of a current disability. 
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury.  Lastly, there must be medical evidence of 
a nexus or relationship between the in-service injury or 
disease and the current disability.  See Epps v. Brown, 9 
Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In addition, as noted above, service connection may also be 
presumed for certain chronic disorders, such as 
cardiovascular disease, including hypertension, if it is 
manifested within one year of separation from service, or 
other applicable presumptive period.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  And, where a 
veteran is: (1) a former prisoner of war, and (2) as such was 
interned or detained for more than 30 days, certain chronic 
diseases, such as post-traumatic osteoarthritis and beriberi 
heart disease, which includes ischemic heart disease in a 
former POW who experienced localized edema during captivity, 
shall be service connected if manifested to a degree of 10 
percent or more at any time during the veteran's life.  38 
C.F.R. §§ 3.307, 3.309(e). 

Upon a de novo review of the veteran's claims, the Board 
finds that the evidence also includes medical records from 
the Livermore VAMC dated from November 1985 to late 1987, 
which describe the treatment the veteran received for various 
health problems, including hypertension and a history of 
beriberi.  Additionally, these records include a December 
1985 POW protocol report noting that the veteran was found to 
have suffered from beriberi during his POW imprisonment. 

Following a de novo review of the evidence, the Board finds 
that, although the veteran's service medical records are 
unavailable, the December 1985 POW protocol report discussed 
above contains a finding that the veteran suffered from 
beriberi during his POW imprisonment.  In addition, the Board 
notes that the August 1998 VA examination report notes the 
veteran's current diagnoses include status post beriberi.   
Furthermore, the Board notes that, in a July 1998 rating 
decision, the veteran was awarded service connection for 
ischemic heart disease manifested by right bundle branch 
block.  And, in granting the veteran service connection for 
ischemic heart disease, the RO cited the regulation for POW 
presumptive diseases as including ischemic heart disease with 
localized edema during captivity.  

Thus, considering sections 3.307 and 3.309(e) establishing 
service connection on a presumptive basis for beriberi heart 
disease, which includes ischemic heart disease in a former 
POW who experienced localized edema during captivity; and 
given that the veteran is a former POW who was interned for 
more than 30 days, who is currently diagnosed with status 
post beriberi and is service-connected for ischemic heart 
disease manifested by right bundle branch block, the Board 
finds that the benefit of the doubt rule is applicable to 
this claim.  And, resolving all reasonable doubt in the 
veteran's favor, a grant of service connection for status 
post beriberi is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999). 

With respect to the issue of service connection for 
hypertension, the Board notes that, although the veteran has 
been found to be a combat veteran, he still needs to show via 
competent medical evidence that there is a nexus between his 
hypertension and his service. Caluza, supra; Grottveit, 
supra; Clarkson, supra.  In this regard, the Board finds that 
the veteran has not submitted objective medical evidence 
showing that his hypertension is related to his period of 
service. Specifically, he has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current hypertension and his 
service. A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In addition, the Board finds that the 
earliest evidence of record showing that the veteran was 
treated for or diagnosed with hypertension dates back to the 
early to mid 1980s, as per the medical records from the 
Livermore VAMC, which is about thirty years after the 
veteran's discharge from service.  As such, the Board finds 
that the evidence does not show the veteran's hypertension 
became manifest to a compensable degree within a one year 
period of his discharge from service, and thus, he is not 
entitled to an award of service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309. As well, given this 
thirty year gap, the chronicity provisions of 38 C.F.R. § 
3.303(b) are not for application in this case.

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for hypertension, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of service connection for 
hypertension is well grounded, and the claim will be denied 
on that basis. See 38 U.S.C.A. § 5107(a).

III.  Conclusion.

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran and his 
representative, via correspondence and during the September 
1995 RO hearing, tending to link the veteran's claimed 
arthritis of both shoulders and his right foot, and his 
hypertension, to his period of service.  However, while the 
Board acknowledges the sincerity of these statements, the 
Board notes that the veteran and his representative are 
laypersons, and thus, not qualified to offer a medical 
opinion regarding the existence of a disability or as to the 
etiology of any such disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
Court held that a veteran does not meet the burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

The Board notes that as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claims of service connection for traumatic arthritis of 
both shoulders and his right foot, and hypertension, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claims.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).

The Board acknowledges that the claims file contains evidence 
that may indicate the veteran is receiving Social Security 
Administration (SSA) benefits.  In this regard, while the 
record does not contain copies of any records that the SSA 
may have, a remand to secure them is unnecessary as their 
production would, at most, only serve to support the 
veteran's contention that he currently suffers from arthritis 
of multiple joints and hypertension, but would still not 
demonstrate that there is a nexus, or causal relationship, 
between any present disability and service.  The veteran's 
claims have been denied because he has failed to provide 
competent medical evidence that there is a link between the 
claimed disorders and his military service.  Furthermore, 
there is no indication that the SSA records contain 
information relevant to the issues on appeal or even that the 
SSA award was based on any of the claimed disabilities.  More 
importantly, the veteran has not identified the SSA records 
as pertinent to his claims.  Therefore, the Board has 
determined that securing any SSA records would not add 
pertinent evidence, and the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  As the 
claims files do not contain any indication that the veteran's 
SSA records, if obtained by the VA, would support a 
conclusion that the veteran's shoulders and right foot 
disorders and/or his hypertension are related to his period 
of active service, the VA is under no duty to obtain such 
records.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection for traumatic arthritis of both 
shoulders and the right foot and or hypertension, and the 
reasons for which his claims failed.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for traumatic arthritis of both shoulders 
and the right foot is denied. 

New and material evidence having been submitted, the claim of 
service connection for beriberi is reopened.

Service connection for status post beriberi is granted.

New and material evidence having been submitted, the claim of 
service connection for hypertension is reopened; the appeal 
is granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

